Name: Commission Regulation (EC) No 2711/94 of 8 November 1994 opening an invitation to tender for the reduction in the levy on maize imported into Spain from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288/4 Official Journal of the European Communities 9 . 11 . 94 COMMISSION REGULATION (EC) No 2711/94 of 8 November 1994 opening an invitation to tender for the reduction in the levy on maize imported into Spain from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1799/94 of 18 July 1994 on special arrangements for imports of maize and sorghum into Spain for the year 1994 ('), and in particular Articles 3 (2) and 8 thereof, Whereas, as part of an agreement with the United States of America, the Community has undertaken to import a certain quantity of maize and sorghum into Spain in the years 1987 to 1993 ; whereas by Regulation (EC) No 532/94 (2) extending the measures taken under the above ­ mentioned agreement, the Council approved the exten ­ sion of that agreement to 1994 ; Whereas, pursuant to Article 3 (3) of Regulation (EC) No 1799/94, the levy reduction is to be applied to maize imported into Spain under cover of a licence valid in that Member State alone ; Whereas Commission Regulation (EC) No 675/94 of 25 March 1994 laying down detailed rules for the application of the special arrangements for Council Regulations (EC) No 3640/93 and (EC) No 3670/93 concerning imports of maize and sorghum into Spain and of maize into Portu ­ gal (3), as amended by Regulation (EC) No 2660/94 (4), lays down the special additional detailed rules necessary for implementing the invitation to tender, in particular those relating to the lodging and release of the security to be lodged by operators to ensure compliance with their obli ­ gations and, in particular, the obligation to process or use the imported product on the Spanish market ; Whereas in the light of current market needs in Spain, an invitation to tender for the reduction in the levy on imports of maize should be opened in the framework of these special arrangements for imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . An invitation to tender is hereby opened for the reduction in the import levy referred to in Article 10 of Council Regulation (EEC) No 1766/92 0 on maize to be imported into Spain . 2. The invitation to tender shall be open until 19 January 1995. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. 3 . Regulation (EC) No 675/94 shall apply save as otherwise provided for in this Regulation. Article 2 Import licences issued under these invitations to tender shall be valid from the date they are issued, within the meaning of Article 6 (4) of Regulation (EC) No 675/94, until 30 April 1995. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 189, 23 . 7 . 1994, p. 17. (2) OJ No L 68, 11 . 3 . 1994, p. 1 . (3) OJ No L 83, 26. 3 . 1994, p. 26. (4) OJ No L 284, 1 . 11 . 1994, p. 29. 0 OJ No L 181 , 1 . 7. 1992, p. 21 .